


Coeur d’Alene Mines Corporation
Restricted Stock Award Agreement
(2003 Long-Term Incentive Plan)


You have been selected to be a Participant in the Amended and Restated 2003
Long-Term Incentive Plan of Coeur d’Alene Mines Corporation (the “Plan”), as
specified below:
Participant:     
Date of Grant:         
Number of Shares of Restricted Stock Granted:    
Lapse of Restriction Dates:
Date on Which
Restrictions Lapse
Number of Shares for
Which Restrictions Lapse
Cumulative Number of Shares
for Which Restrictions Lapse
 
 
 
 
 
 
 
 
 
 
 
 





THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of Shares of Restricted Stock by Coeur d’Alene Mines Corporation, an
Idaho corporation (the “Company”), to the Participant named above, pursuant to
the provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Agreement’s terms shall completely
supersede unless expressly prohibited by the Plan. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.    Employment With the Company. Except as may otherwise be provided in
Sections 5 or 6, the Restricted Stock granted hereunder is granted on the
condition that the Participant remains an Employee of the Company from the Date
of Grant through (and including) each of the separate Lapse of Restriction
Dates, as set forth above (each such time period is referred to herein as a
“Period of Restriction”).
This grant of Restricted Stock shall not confer any right to the Participant (or
any other Participant) to be granted Restricted Stock or other Awards in the
future under the Plan.
2.    Certificate Legend. Each certificate representing Shares of Restricted
Stock granted pursuant to the Plan shall bear the following legend:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Amended and Restated
2003 Long-Term Incentive Plan of Coeur d’Alene Mines Corporation, and in the
associated Restricted Stock Award Agreement. A copy of the Plan and such
Restricted Stock Award Agreement may be obtained from the Coeur d’Alene Mines
Corporation.”
3.    Removal of Restrictions. Except as may otherwise be provided herein and in
the Plan, the Shares of Restricted Stock granted pursuant to this Agreement
shall become freely transferable by the Participant on the date and in the
amount set forth under the Lapse of Restriction Dates above, subject to
applicable federal and state securities laws. Once Shares of Restricted Stock
are no longer subject to any restrictions, the Participant shall be entitled to
have the legend required by Section 2 of this Agreement removed from the
applicable stock certificates.
4.    Voting Rights and Dividends. During the Period of Restriction, the
Participant may exercise full voting rights and shall accrue all dividends and
other distributions paid with respect to the Shares of Restricted Stock while
they are held. If any such dividends or distributions are paid in Shares, such
Shares shall be subject to the same restrictions on transferability as are the
Shares of Restricted Stock with respect to which they were paid.
5.    Termination of Employment.
(a)
By Death, Disability, or Retirement. In the event the employment of the
Participant is terminated due to death, Disability, or Retirement during the
Periods of Restriction, the Periods of Restriction and the restrictions imposed
on the Shares of Restricted Stock held by the Participant at the time of his or
her death, Disability, or Retirement shall immediately lapse with all such
Shares becoming immediately transferable by the Participant or his or her
estate, subject to applicable federal and state securities laws. For the
purposes of this Agreement, “Disability” shall mean the date upon which the
Participant becomes entitled to receive benefits pursuant to the Company’s
long-term disability plan then in effect. For the purposes of this Agreement,
“Retirement” shall mean: (i) any termination of the Participant’s employment
other than for Cause after the Participant has attained sixty-five (65) years of
age and completed a total of ten (10) or more consecutive years of employment
with the Company ; or (ii) a retirement approved by the Board.

(b)
Termination for Other Reasons. In the event of the Participant’s termination of
employment with the Company for any reason other than death, Disability, or
Retirement during the Periods of Restriction, all Shares of Restricted Stock
held by the Participant at the time of employment termination and still subject
to a Period of Restriction and other restrictions shall be forfeited by the
Participant to the Company. The transfer of employment of the Participant
between the Company and any Subsidiary (or between Subsidiaries) shall not be
deemed a termination of employment for the purposes of this Agreement.

6.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, if the Participant’s employment is terminated by the Company for any
other reason except Cause within two years of a Change in Control of the
Company, the Periods of Restriction and restrictions imposed on the Shares of
Restricted Stock shall immediately lapse, with all such Shares of Restricted
Stock vesting and becoming freely transferable by the Participant, subject to
applicable federal and state securities laws.
7.    Nontransferability. During the Periods of Restriction, Shares of
Restricted Stock granted pursuant to this Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of Shares of Restricted Stock is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
Shares of Restricted Stock, the Participant’s right to such Shares of Restricted
Stock shall be immediately forfeited by the Participant to the Company, and this
Agreement shall lapse.
8.    Clawback Policy. The Participant hereby acknowledges and agrees that the
Participant and the award evidenced by this Agreement are subject to the
Company’s Clawback Policy as amended from time to time. To the extent the
Participant is subject to the Policy, the terms and conditions of the Policy are
hereby incorporated by reference into this Agreement.
9.    Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require the Participant or beneficiary to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement. The Participant may elect, subject to any procedural rules
adopted by the Committee, to satisfy the minimum statutory withholding tax
requirement, in whole or in part, by having the Company withhold Shares having
an aggregate Fair Market Value on the date the tax is to be determined, equal to
such minimum statutory withholding tax.
10.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.
11.    Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time.
12.    Miscellaneous.
(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

(b)
The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely affect the Participant’s rights under this Agreement, without the
written consent of the Participant.

(c)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

(d)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(e)
All obligations of the Company under the Plan and this Agreement, with respect
to the Restricted Stock, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

(f)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Idaho.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.
Coeur d’Alene Mines Corporation    Participant
By: ___________________________        ____________________________
Participant’s Signature





Restricted Stock Agreement    1